Citation Nr: 1802629	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis/pneumonia.  

2.  Entitlement to increased initial ratings for asthma, evaluated as noncompensably disabling prior to October 28, 2012, 10 percent disabling from October 28, 2012 through August 2, 2017, and 30 percent disabling from August 3, 2017.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for asthma and assigned a noncompensable evaluation effective from June 9, 2008.  Jurisdiction of this case is currently with the RO in Roanoke, Virginia.

During the pendency of the appeal, in a February 2013 rating decision, the RO increased the evaluation for asthma to 10 percent effective from October 28, 2012.  The Board remanded the case for further development in September 2012, to include a contemporaneous VA examination.  That examination was conducted in October 2012, and the report is of record for consideration.  In February 2016, the claim was remanded again, as the Veteran requested a Board videoconference hearing.  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In March 2017, the claim was remanded again to obtain outstanding VA and private treatment records.  In a September 2017 decision, the RO granted a rating of 30 percent for asthma effective August 3, 2017, the date medical evidence shows an increase in severity of the condition.  The Veteran was advised of the grants of increased ratings, but he has not expressed satisfaction with them or withdrawn his appeal.  As such, the appeal for higher initial disability ratings continues.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  There is no current diagnosis of chronic bronchitis/pneumonia. 

2.  Throughout the period on appeal, the Veteran's asthma has required daily inhalational or oral bronchodilator therapy, with pulmonary function findings of FEV-1 of between 92 and 98 and no objective indication of at least monthly visits to a physician for required care of exacerbations, or at least three courses of systemic corticosteroids yearly.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic bronchitis/pneumonia have not been met.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for an initial 30 percent rating, but no higher, for asthma prior to August 3, 2017 have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6602 (2017).

3.  The criteria for a rating in excess of 30 percent for asthma have not been met for the period from August 3, 2017.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.97, Code 6602 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in March 2017. 

In February 2017, this matter was remanded and the agency of original jurisdiction (AOJ) was directed to make an attempt to obtain the treatment records from Dr. B., a doctor the Veteran identified during his Board hearing. The AOJ sent the Veteran a letter in March 2017 and requested the Veteran to compete and return an authorization form so that the AOJ could make an attempt to obtain the records from Dr. B.  The Veteran did not respond to the AOJ's request and did not provide completed authorization for Dr. B. 

The Board concludes that VA has made all reasonable efforts to comply with the February 2017 remand directives and obtain the treatment records from Dr. B.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United States Court of Appeals for Veterans Claims held that "[T]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran failed to cooperate and provide the information and authorization needed to request Dr. B's medical records.  Without additional action from the Veteran, VA is unable to provide any additional assistance.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Chronic Bronchitis/Pneumonia

A.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

B.  Factual Background

On a June 2002 Report of Medical Examination for enlistment, the Veteran's lungs and chest were normal.  

On a June 2002 Report of Medical History for enlistment, the Veteran denied asthma, or any breathing problems related to exercise, weather, pollens, etc., bronchitis, and wheezing or problems with wheezing.  

On an August 2003 Service Treatment Record, the Veteran reported a cough with some yellow mucus and his chest hurting.  The treating physician's assessment listed "bronchitis vs. pneumonia."  

On an August 2003 Service Treatment Record, the Veteran was seen for a follow-up visit for bronchitis.  The treating physician's assessment listed resolving bronchitis/ pneumonia.  

On an October 2003 Service Treatment Record, the Veteran was seen for an upper respiratory infection.  

On an April 2005 Service Treatment Record, the Veteran was seen for nasal congestion.  

On a December 2005 Service Treatment Record, the Veteran was seen for an upper respiratory infection.  

On a March 2006 Service Treatment Record, the Veteran was seen for an upper respiratory infection.  

On a July 2006 Service Treatment Record, the Veteran was seen for an upper respiratory infection.  

On an October 2007 Service Treatment Record, the Veteran was seen for congestion.  

On an April 2008 Report of Medical Examination for separation, the chest was clear to auscultation bilaterally, and no rhonchi, rales or wheezes.   

On an April 2008 Report of Medical History for separation, the Veteran reported  asthma, or any breathing problems related to exercise, weather, pollens, etc., bronchitis, and wheezing or problems with wheezing.  

At a June 2008 VA General Medical Examination, the Veteran reported that while he was in boot camp, he was treated for pneumonia and that since that time he gets an upper respiratory infection and it will go to his upper chest and either cause bronchitis or pneumonia.  The Veteran indicated that he will have 1-2 episodes of bronchitis each year.  The Veteran noted that he does not require antibiotic therapy for these recurrent episodes.  The Veteran indicated that he took guifensin to loosen the secretions.  The Veteran noted that since he had pneumonia in service, he has found it more difficult to overcome an upper respiratory infection.  The examiner's impression was no active pulmonary disease.  

On a January 2009 Statement in Support of Claim, the Veteran reported that his weak lungs caused him to be sick with bronchitis and/or pneumonia.  

On a June 2009 Post-Deployment Health Assessment, the Veteran denied chronic cough, runny nose, chest pain or pressure, and difficulty breathing. 

On an October 2012 Respiratory Conditions (Other than Tuberculosis and Sleep Apnea) VA examination, the examiner opined that the Veteran's bronchitis/ pneumonia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran did not have chronic bronchitis or recurrent bronchitis.  The examiner noted that the Veteran did not have pneumonia and a review of the records did not show an established diagnosis of pneumonia, while in service.  The examiner reported that the Veteran was treated with antibiotics in August 2003, the diagnosis was acute bronchitis vs. bronchitis.  The examiner indicated that there were no pulmonary residuals of respiratory infections in service as evident from normal pulmonary function test done for this evaluation.  

At the September 2016 VA Travel Board hearing, the Veteran testified that he first began having problems with bronchitis and pneumonia in boot camp in 2003.  The Veteran noted that he was diagnosed with pneumonia and that afterwards he would get bronchitis or pneumonia twice a year.  The Veteran indicated that he sometimes would have to take a week off as a result of his bronchitis or pneumonia.  

At an August 2017 VA examination, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no current additional respiratory condition noted on day of exam and that the Veteran's additional respiratory condition in service was acute only.  The examiner reported that the Veteran's chest x-rays were negative for active pulmonary disease and the pulmonary function test was normal.  The examiner indicated that there was no evidence of current, chronic, and continuous treatment of care for anything other than the current service-connected asthma and rhinitis and that a nexus had not been established.  

C.  Analysis 

The Veteran is seeking service connection for chronic bronchitis/pneumonia.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of chronic bronchitis/pneumonia or any residuals thereof, and therefore, service connection is not warranted. 

The service treatment records do not document a diagnosis of chronic bronchitis/pneumonia.  Service treatment records show that the Veteran received treatment on several occasions for an upper respiratory infection.  See service treatment records dated in October 2003, December 2005, March 2006, July 2006.  In August 2003, the assessment was bronchitis versus pneumonia.  The evidence shows that the bronchitis versus pneumonia resolved.  Separation examination date April 2008 indicated that chest x-ray was normal.  The April 2008 separation report of medical history indicates that the Veteran reported asthma or breathing problems related to exercise, weather, pollens, etc., bronchitis, and wheezing or problems with wheezing.  He denied chest pain or shortness of breath.  Physical examination of the chest and lungs was normal.  The chest was clear to auscultation bilaterally, and no rhonchi, rales or wheezes.  

The post service medical records do not show a diagnosis of chronic bronchitis/pneumonia.  The Veteran was afforded a VA respiratory examination in October 2012.  After a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, the VA examiner concluded that the acute bronchitis versus pneumonia diagnosed during active duty had resolved.  After examination including physical examination, pulmonary function testing, and x-ray examination, the VA examiner concluded that there were no pulmonary residuals of respiratory infections in service as evident from normal pulmonary function test done for this evaluation.   

The Veteran was afforded another VA respiratory examination in August 2017.  After a review of the claims file, a solicitation of history and symptomology from the Veteran, and a thorough examination, the examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no current additional respiratory condition noted on day of exam and that the Veteran's additional respiratory condition in service was acute only.  The examiner reported that the Veteran's chest x-rays were negative for active pulmonary disease and the pulmonary function test was normal.  The examiner indicated that there was no evidence of current, chronic, and continuous treatment of care for anything other than the current service-connected asthma and rhinitis and that a nexus had not been established.  

The Board finds the October 2012 and August 2017 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinions.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Board has considered the evidence of record.  In essence, there is no medical evidence or other competent evidence that the Veteran currently has a diagnosis of chronic bronchitis/pneumonia.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran himself has made general assertions that he has chronic bronchitis/pneumonia.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain or difficulty breathing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the diagnosis of bronchitis or pneumonia falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training and testing for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The record does not establish that the Veteran had medical training.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  There is no competent evidence to establish a current diagnosis of chronic bronchitis/pneumonia. 

Absent a diagnosis of bronchitis/pneumonia, the Board finds that the probative evidence is against the Veteran's claim for service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic bronchitis/pneumonia and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
III.  Increased Rating for Asthma

A.  Law and Regulations 

The Veteran's asthma is rated under 38 C.F.R. § 4.97, Code 6602, for asthma.  Code 6602 provides for a 10 percent evaluation for bronchial asthma when pulmonary function testing (PFT) shows forced expiratory volume at one second (FEV-1) is 71-80 percent of the predicted amount, or; FEV-1/forced vital capacity (FVC) is 71-80 percent of the predicted amount, or; intermittent inhalational or oral bronchodilator therapy is used.  A 30 percent rating is warranted where FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or there is daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where FEV-1 is 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where FEV-1 of less than 40 percent predicted; FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Code 6602.

The post-bronchodilator findings for these pulmonary function tests (PTF) are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre- bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.


B.  Factual Background 

On a June 2008 VA Pulmonary Functions Test, the Veteran reported that while he was in boot camp, he was treated for pneumonia and that since that time he gets an upper respiratory infection and it will go to his upper chest and either cause bronchitis or pneumonia.  The Veteran indicated that he will have 1-2 episodes of bronchitis each year.  The Veteran noted that he does not require antibiotic therapy for these recurrent episodes.  The Veteran indicated that he took guifensin to loosen the secretions.  The Veteran noted that since he had pneumonia in service, he has found it more difficult to overcome an upper respiratory infection.  Chest X-ray was normal.  The examiner noted that the Veteran had a history of occasional dyspnea on moderate exertion.  The examiner diagnosed the Veteran with asthma.  PFT revealed the Veteran's post-bronchodilator FEV-1 was 92 percent of the predicted value, and the ratio of FEV-1/ FVC was 105 percent.  

On an October 2008 Clinic Discharge Instructions, the Veteran's Outpatient Medications list included; Albuterol, inhale two puffs by mouth four times a day as needed (for breathing) and Mometasone Furoate, inhale two puffs by mouth every evening for breathing, 

On a January 2009 Notice of Disagreement, the Veteran reported that he has a chronic asthma condition that affects his daily life.  The Veteran noted that he was on multiple medications that did not control his asthma and that he was supplementing his medications with Benadryl at least two to three times per week.  

At an October 2012 VA Respiratory Conditions (Other than Tuberculosis and Sleep Apnea) examination, the Veteran reported that he was diagnosed with asthma at a VA examination when he was leaving service.  The Veteran noted that he was advised to use inhaled corticosteroids which he used for a year and Albuterol which he was using up to twice a week until he started on desensitizing therapy in March 2012.  The Veteran indicated that he used it about two to three times per month when he was around animals like cats, dogs, etc.  The Veteran noted that he had mild allergy related symptoms prior to service which worsened in 2004.  The Veteran indicated that he underwent septoplasty in July 2012 which he noted helped a lot and that he can breathe through his nose now.  

The examiner noted that the Veteran's respiratory condition did not require the use of oral or parental corticosteroid medications.  The examiner indicated that the Veteran's respiratory condition required the use of inhalational bronchodilator therapy intermittently and that the Veteran's respiratory condition did not require the use of oral bronchodilators, antibiotics, or oxygen therapy.  The examiner noted that the Veteran did not have asthma attacks with episodes of respiratory failure in the past twelve months, or any physician visits for required care of exacerbation.  FEV-1 was 107.9 and FEV-1/FVC was 77.7 on PFT.  The examiner indicated that the FEV-1 predicted most accurately reflected the Veteran's level of disability and that post-bronchodilator results were not provided because pre-bronchodilator results were normal.  Interpretation was "flow loop and measurements are normal for this patient's age, height, race, and gender."  Spirometric measurements were normal.  

At a September 2016 Board Videoconference hearing, the Veteran reported that he was diagnosed with asthma during his VA examination in 2008 and that he was told to come in to pick up his albuterol inhaler.  The Veteran indicated that his albuterol inhaler was prescribed for two puffs twice day.  The Veteran noted that he was also prescribed Formoterol for breathing.  The Veteran reported that he now took Symbicort daily and that his Albuterol was for emergency situations.   The Veteran noted that on his VA examination in October 2012, the examiner noted that the Veteran only used Albuterol two to three times a month.  The Veteran indicated that at the time of the October 2012 VA examination, he was still using Symbicort on a daily basis and Albuterol as a rescue inhaler and therefore, the examiner reported that the Veteran used Albuterol two to three times a month but there was no mention of Symbicort use on a daily basis.  

On a November 2016 Primary Care Physician Note, the Veteran reported that his asthma was getting worse and that inhalers help some.  The physician's assessment was asthma by history.  The examiner noted that the Veteran was service connected for asthma but that pulmonary function testing during the October 2012 VA examination was normal.  The examiner indicated that the Veteran had subjective increasing dyspnea.  The examiner noted that the Veteran was on maximum pulmonary medications including a rescue inhaler, Symbicort, montelukast and a nasal steroid.  

On a December 2016 VA Mental Health Nursing Triage Note, the Veteran's list of medications included Budesonide for breathing, start date November 15, 2016, and Fluticasone, for nasal allergies, start date November 15, 2016.  
At an August 2017 VA Respiratory Conditions (Other than Tuberculosis and Sleep Apnea) examination, the Veteran reported that he experienced asthma symptoms off and on, that his asthma is worse with exercise, and that he takes inhalers to control his asthma.  The Veteran noted that his used a rescue breathing inhaler once a week, Symbicort two puffs twice a day and that he sees his primary care physician once a year for an asthma visit.  The examiner indicated that the Veteran does not require the use of oral or parental corticosteroid medications.  The examiner noted that the Veteran's asthma did require the use of inhalational anti-inflammatory medication on a daily basis.  The examiner reported that the Veteran's asthma required the use of bronchodilators intermittently.  The examiner noted that the Veteran's asthma did not require the use of antibiotics or outpatient oxygen therapy.   The examiner indicated that the Veteran did not have asthma attacks with episodes of respiratory failure in the past twelve months or physician visits for required care of exacerbation.  PFT revealed that the Veteran's post-bronchodilator FEV-1 was 
106 percent of the predicted value, and the ratio of FEV-1/FVC was 98 percent. The VA examiner noted that the FEV-1 percentage result most accurately reflected his current pulmonary function.  The examiner noted that the Veteran's asthma impacted his ability to work in that he lost zero to one week in the last twelve months and that he has to take more breaks when working in dusty conditions to get fresh air.  

C.  Analysis 

The Veteran has claimed entitlement to higher ratings for asthma.  This disability has been rated as 0 percent disabling prior to October 28, 2012, as 10 percent disabling from October 28, 2012 through August 2, 2017, and as 30 percent disabling on and after August 3, 2017.  

After having carefully reviewed the evidence of record, the Board finds that the evidence supports an assignment of an initial evaluation of 30 percent, but no higher for service-connected asthma.  The preponderance of the evidence is against the assignment of a higher rating for any period of the claim. 

The Board finds that the evidence in this case shows that the Veteran's asthma has essentially necessitated the use of daily inhalational anti-inflammatory medication and intermittent bronchodilators since 2008.  VA clinical records confirm that the Veteran was prescribed Albuterol, and Mometasone Furoate in October 2008 for treatment of his asthma.  The Veteran has credibly testified that at the time of the October 2012 VA examination, he was still using Symbicort on a daily basis and Albuterol as a rescue inhaler and therefore, the examiner reported that the Veteran used Albuterol two to three times a month, but there was no mention of daily Symbicort use.  VA clinical records from November 2016 also confirm that the Veteran was prescribed Symbicort, Montelukast, and a nasal steroid for treatment of his asthma.  Such symptomatology more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 6602.  

Based on the foregoing, the Board finds that a 30 percent rating is warranted for the Veteran's asthma for the entire period on appeal.  38 C.F.R. § 4.97, Diagnostic Code 6602.  To this extent, the appeal is granted. 

However, the Board also finds that a rating in excess of 30 percent is not warranted for any period on appeal, as PFT results shows that FEV-1 was no worse than 92 percent of predicted value and FEV-1/FVC was no less than 98 percent of predicted value.  As to meeting the 60 percent rating for his asthma based on his pulmonary function tests, the Board notes that pulmonary function tests do not show the Veteran ever having an FEV-1 or FEV-1/FVC score of between 40 and 55 percent of predicated values or 40 to 50 percent, respectively.  There is also no indication the Veteran's treatment consisted of at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systematic (oral or parenteral) corticosteroids.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

Further, there was no evidence of more than one attack a week with episodes of respiratory failure or required daily use of systemic high dose corticosteroids or immunosuppressive medications to warrant a 100 percent rating.  There is also no indication that the Veteran had any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran denied being hospitalized for asthma.  Thus, the maximum rating is also not warranted. 

Overall, the Board concludes that a 30 percent rating, but no higher, is warranted for the entire period on appeal.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein. 


ORDER

Entitlement to service connection for chronic bronchitis/pneumonia is denied.  

A 30 percent rating, but no higher, for asthma is granted, prior to August 3, 2017, subject to the law and regulations governing the payment of monetary benefits.

For the period from August 3, 2017, entitlement to a rating in excess of 30 percent for asthma is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


